Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1947
                     Lower Tribunal No. F06-18561A
                          ________________


                          Parley Jay Paskett,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Andrea R. Wolfson, Judge.

     Parley Jay Paskett, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.